DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				            Claim Objections
2.      Claims 6-8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al., US 2017/0358022 in view of Tam et al., US 2017/0124671.
         Regarding claim 1, Deak teaches of a method comprising: 
         determining a travel destination for a user (See [0055] determining a target destination); 

          ranking a plurality of object categories within the interactive entertainment platform based on the current travel destination and the historical engagement data (See [0045]-[0047], [0055], and [0057]-[0058]; Figs.5-8 which discloses of multiple offers and of ranking based on business or personal trip as well as being based and ranked on location. Moreover, the object categories consist of different types of recommendations such as coupons and or recommendations for local restaurants or hotels).
         Deak is silent with respect to receiving an indication that the user has selected an object category within the interactive entertainment platform. 
         However, in the same field of endeavor, Tam teaches of receiving an indication that the user has selected an object category within the interactive entertainment platform (See [0012] and [0038]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Deak to have incorporated the teachings of Tam for the mere benefit of being able to fulfill the desired coupon/reward/content for the user.

        Regarding claim 3, the combination teaches the method of claim 1, wherein a user interface for the interactive entertainment platform is provided to an electronic device made accessible to the user, wherein the electronic device is one or more of a personal electronic device or an onboard transport entertainment device (See Deak, [0032]; Fig.1, Tam, [0020]; [0151]). 
        Regarding claim 4, the combination teaches the method of claim 1, further comprising providing a stream of audiovisual content to the interactive entertainment platform made accessible to the user (See Deak, [0046], video; Tam, [0028]-[0029] animated video/video). 
        Regarding claim 5, the method of claim 1, further comprising calculating a number of rewards to be presented to the user within the interactive entertainment platform based on the travel destination and the historical engagement data (See Deak, Figs.5-8; [0046] and [0055] recommendations can comprise of coupons such as for jet ski rental which is based on the travel destination and past user history/user engagement; Tam, [0012], [0038], [0094], and [0139]-[0143] which discloses multiple offers/coupons/rewards based on user interaction such as downloading of an app, user preferences and location/destination/route).

       Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
        Regarding claim 12, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 2. 
        Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
        Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
        Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
        Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
5.      Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deak et al., US 2017/0358022 in view of Tam et al., US 2017/0124671, and in further view of Royyuru et al., US 2020/0027116.

        associating an account within the interactive entertainment platform with the user (See Tam, [0031]-[0033], [0041], [0044], and [0093]-[0094]); 
        tracking reward points claimed by the account when the user has interacted with the interactive entertainment platform (See Tam, [0093]-[0094] where the account tracks loyalty points and different reward levels where greater number of points attain different reward levels based on selection of the shared services).
         The combination of Deak and Tam are silent with respect to offering reward benefits for sale to the user, wherein the reward benefits can be purchased by the user with reward points. 
         However, in the same field of endeavor, Royyuru teaches of offering reward benefits for sale to the user, wherein the reward benefits can be purchased by the user with reward points (See [0003]).
         It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Deak and Tam to have incorporated the teachings of Royyuru for the mere benefit of allowing the user to be able to use earned points instead of having to pay money.
         Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection claim 9. 
           Contact

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov